        Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 1 of 21




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

NIAL BENTON and HUTTON                       *
GRAHAM, individually and on
behalf of similarly situated                 *
persons,
                                             *    Civil No. 1:17-cv-00296-TCB
                            Plaintiff,
v.                                           *

DELI MANAGEMENT, INC.                        *
d/b/a “JASON’S DELI,”
                                             *
                          Defendant.
                                         ******

 PLAINTIFFS’ UNOPPOSED APPLICATION FOR FEES AND COSTS

                           I.    INTRODUCTION

     Foregoing the comfort and security of working for clients who can afford

to pay their lawyers by the hour, Plaintiffs’ counsel represent low-wage

workers on a fully contingent fee basis. Sometimes that results in recovering

no fees, sometimes it results in recovering some of the fees incurred, and

sometimes it results in recovering their hourly rate. In this case, Plaintiffs’

counsel recovered less than their lodestar. When a fee is paid, it is nearly


                                         1
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 2 of 21




always long-delayed from working on an hourly basis. In addition,

Plaintiffs’ Counsel advance considerable litigation costs because payment of

those costs would otherwise present a barrier to recovering what is owed the

low-wage workers they represent.

   Plaintiffs’ Counsel obtained an excellent result for their clients and now

request recovery of fees and costs, which were negotiated separately from

the Plaintiffs’ recovery. This is a standard fee request for cases of this type

and will not result in an excessive fee given the work performed, the risks

assumed, and the result achieved. In sum, Plaintiffs’ Counsel have earned

the fee requested in this application.

       II.   STATEMENT OF FACTS / PROCEDURAL HISTORY

   Plaintiffs and Defendant have reached a settlement of this Fair Labor

Standards Act (“FLSA”) collective action. Plaintiffs allege that Defendant

under-reimbursed its delivery drivers for the automotive expenses they

incurred to the extent that their unreimbursed business expenses reduced

their net wages below the federal minimum wage (nominal wages –

unreimbursed vehicle expenses = subminimum net wages).


                                         2
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 3 of 21




   This case was filed as the continuation of the same claims originally

asserted against Defendant in Cornish v. Deli Mgt., Inc. d/b/a “Jason’s Deli,”

Case No. 15-cv-00672-MWN (D. Md.). On April 22, 2016 Jason’s Deli filed a

motion to dismiss in Cornish based on purported failure to state a cognizable

claim. Id. (ECF # 13). The District of Maryland decided that motion in Ms.

Cornish’s favor about six months later, on October 12, 2016. Id. (ECF # 16).

However, by that time, Plaintiffs’ counsel could no longer locate or contact

Ms. Cornish.

   Thus, Plaintiffs Nial Benton and Hutton Graham took the initiative to re-

file the claims in this District and to lead Defendant’s delivery drivers in the

same claim. To save time and avoid duplicative efforts, the parties agreed

that their initial disclosures, written discovery responses, document

production and deposition testimony from Cornish could be used in this case

by either side. ECF Doc. # 29, at 8 (acknowledging parties agreement).

   In repeated efforts to limit fees and costs, Plaintiffs counsel thrice

proposed settlement efforts: once shortly after Cornish was filed; again

shortly after this case was filed; and a third time prior to extensive


                                       3
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 4 of 21




depositions scattered throughout the nation, expensive expert reports and

dispositive motion practice in this litigation. Each time, Plaintiffs’ counsel

emphasized the fact that the vast majority of similar claims against food

delivery companies had settled early since 2013, which had generally led to

favorable results for all parties. However, each time, Defendant refused to

engage in settlement discussions, instead insisting on full discovery and

dispositive motion decisions prior to negotiating. As a result, considerable

fees and costs were incurred. Those choices by Defendant entailed the risk

of a considerable fee and cost recovery, which was later realized as part of

the settlement.

   Eventually, Defendant deposed more than 20 Plaintiffs around the nation,

required Plaintiffs to depose five executives and a defense expert statistician,

and required Plaintiffs to obtain expensive vehicle costing testimony and a

detailed report. Defendants also required Plaintiffs to spend considerable

time filing and responding to extensive summary judgment briefing, filing

and opposing Daubert motions, and opposing decertification.




                                       4
           Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 5 of 21




       In sum, due to Defendants’ unwillingness to earlier negotiate, Plaintiffs’

    attorneys were required to spend a large amount of time pursuing the

    claims. However, that effort paid off as counsel ultimately received a

    beneficial result for all Plaintiffs.

       Plaintiffs’ counsel negotiated their fees and costs separately from the

    Plaintiffs’ recovery to avoid conflicts and eliminate the need to reduce the

    Plaintiffs’ recovery by the amount of costs incurred and a fee percentage.

    Potashnick Decl., ¶ 22 (Ex. 2). In sum, Plaintiffs’ counsel negotiated recovery

    of $525,000.00 worth of fees and costs. However, that amount does not fully

    compensate them for their fee and cost recovery.

       Through December 22, 2019, Plaintiffs’ counsel has spent a total of

    $565,635.00 worth of time.

                                   Years      Hours (thru
Name                Position       Experience 2/22/19)    Rate           Lodestar

Richard Paul III      Partner           24            35.9     $600.00     $21,540.00
Mark Potashnick       Partner           26           559.8     $500.00    $279,900.00
Sean Cooper          Associate          6            462.3     $300.00     $13,869.00
Sue Becker           Associate          7             76.0     $275.00     $20,900.00
Laurel Darby         Associate          4              9.7     $280.00      $2,716.00
Jack McInnes          Partner           15            87.8     $405.00     $35,559.00
Nick Leyh            Law Clerk                        30.0     $175.00      $5,250.00
                                             5
          Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 6 of 21




Andrea Herron     Law Clerk                            110.1      $85.00      $9,358.50
Kendra John       Paralegal                             86.4     $130.00     $11,232.00
Patrick Neal      Paralegal                            245.4     $120.00     $29,448.00
Linda Davis       Paralegal                             64.4     $130.00      $8,372.00
Jordan Cowger       Clerk                               16.7      $85.00      $1,419.50
Allison Leventhal Paralegal                              6.1     $125.00       $762.50
Theresa Kendrick Paralegal                               3.9     $125.00       $487.50
  Totals                                             1,794.5                $565,635.00

    Paul Decl., ¶¶ 11-12 (Ex. 1); Potashnick Decl., ¶ 13.

       As fully explained in the attached declarations of counsel, Plaintiffs’

    attorneys and paralegals working on this case created contemporaneous

    time records in 6-minute increments and kept full expense records. Paul

    Decl. ¶ 17; Potashnick Decl. ¶ 14. After the exercise of billing judgment, the

    time and expenses sought in this case are the type that they would bill to

    their fee-paying clients. Id. This time consists solely of time that was

    specifically necessary for the successful prosecution of this litigation and this

    fee and cost application. Id.

       After careful review of the time records and exercise of billing judgment,

    Plaintiffs’ counsel believe all of the time being submitted to the Court for

    recovery contributed value to the case, was reasonably necessary to prepare

    the case for mediation, prepare this case for trial, or seek fees and costs. All
                                           6
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 7 of 21




such time resulted in the favorable settlement. Paul Decl. ¶ 17; Potashnick

Decl. ¶ 15.

   In addition, to the attorney hours described above, Plaintiffs’ counsel seek

to recover $68,736.18 in out-of-pocket costs advanced by counsel:

       Costs Paid by Paul LLP
       Airfare                            $ 7,734.48
       Copy Costs                         $ 598.07
       Court Fees                         $ 900.00
       Deposition Costs                   $ 3,624.30
       Expert Fees                        $ 17,069.50
       Lodging                            $ 3,481.98
       Meals                              $ 2,032.52
       Class Notice                       $ 3,336.12
       PACER                              $     17.90
       Postage                            $ 3,892.06
       Process Service                    $ 115.00
       Transportation                     $ 1,783.94
       Westlaw                            $ 109.72
         Total                            $ 44,695.59

       Costs Paid by Weinhaus & Potashnick
       Expert Fees                 $ 17,069.50
       Travel                      $ 3,684.87
       Transcription               $ 2,505.32
       Plaintiff Location          $ 490.00
       Court Fees                  $ 250.00
       Postage/Shipping            $     40.90
        Total                      $ 24,040.59


                                      7
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 8 of 21




Paul Decl., ¶ 21; Potashnick Decl., ¶ 20.

   Per customary practice of firms handling employment litigation, it is

Plaintiffs’ counsel’s usual and customary practice to bill clients for

reasonably incurred travel expenses, such as airfare, hotel, meals and ride-

share or car rental costs, and not to include those expenses in the firm’s

overhead. It is also counsel’s usual and customary practice to bill clients for

expert witness fees, mediation costs, messenger and shipping charges and

deposition costs. All of these expenses are customarily billed to counsel’s

hourly billing clients. Moreover, all of the expenses incurred were

reasonably necessary in order to successfully prosecute the case. Paul Decl.

¶ 21; Potashnick Decl. ¶ 21.

                               III.   ARGUMENT

   The FLSA provides that the Court “shall, in addition to any judgment

awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be

paid by the defendant, and costs of the action.” 29 U.S.C § 216(b) (emphasis

added). Unlike some fee-shifting statutes, attorney fee and cost awards

under the FLSA are “mandatory.” Sahyers v. Prugh, Holliday & Karatinos, P.L.,


                                        8
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 9 of 21




603 F.3d 888, 893 n.1 (11th Cir. 2010) (collecting cases); compare 29 U.S.C. §

216(b) (stating the Court “shall” award fees) with 42 U.S.C. § 1988(b) (noting

the court “may” award fees “in its discretion”).

   A fee-shifting provision’s purpose is to encourage private litigants to

enforce the laws that protect the public in areas like civil rights, consumer

protection and the environment. City of Riverside v. Rivera, 477 U.S. 561 561,

574-75 (1986). That purpose is particularly applicable in wage and hour

litigation for low-wage earning employees. Courts recognize that plaintiffs’

counsel who successfully pursue wage and hour claims “must be adequately

compensated for their efforts,” otherwise “wage and hour abuses would go

without remedy because attorneys would be unwilling to take on the risk.”

Prasker v. Asia Five Eight LLC, No. 08-CV-05811, 2010 WL 476009, at *6

(S.D.N.Y. Jan. 6, 2010); see also Sand v. Greenberg, No. 08-CV-07840, 2010 WL

69359, at *3 (S.D.N.Y. Jan. 7, 2010) (“But for the separate provision of legal

fees, many violations of the Fair Labor Standards Act would continue

unabated and uncorrected.”). Civil enforcement of wage and hour laws is

an important supplement to the work of government regulators in carrying


                                      9
       Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 10 of 21




out the public policy of the FLSA. Andersen v. Mt. Clemens Pottery Co., 328

U.S. 680, 686-687 (1946) (noting the FLSA is a “remedial” statute that

embodies “great public policy”); Fegley v. Higgins, 19 F.3d 1126, 1134-1135

(6th Cir. 1994) (“The purpose of the FLSA attorney fees provision is ‘to insure

effective access to the judicial process….’”).

     Under the lodestar method, courts determine attorney's fees based on the

product of the reasonable hours spent on the case and a reasonable hourly

rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). “There is a strong

presumption that the lodestar yields a reasonable fee[.]” In re Home Depot,

Inc. Cust. Data Sec. Breach Litig., 931 F.3d 1065,. 1082 (11th Cir. 2019).

A.     The Amount of Time Spent by Plaintiffs’ Counsel Was Reasonable

     In determining whether the number of hours spent on litigation was

reasonable, district courts examine whether “the time spent was reasonably

necessary and that its counsel made ‘a good faith effort to exclude from the

fee request hours that are excessive, redundant, or otherwise unnecessary.’”

Hensley, 461 U.S. at 434.




                                        10
        Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 11 of 21




     As explained above and in the attached declarations, Plaintiffs’ counsel

staffed and managed this case as efficiently as possible. Responsibilities

were not duplicated and much of the work – such as data aggregation,

damage calculations and basic client communications – was performed by

paralegals as opposed to attorneys.

     All of the time shown on the attached records was necessary to achieve a

favorable outcome and added value to the case, especially given Defendant’s

refusal to negotiate until after extensive discovery and the results of

dispositive motions, Daubert motions and a decertification effort. Paul Decl.

¶¶ 16-17; Potashnick Decl. ¶¶ 14-15; see, e.g., Perkins v. Mobile Hous. Bd., 847

F.2d 735, 738 (11th Cir. 1988) (recognizing that “[s]worn testimony that, in

fact, it took the time claimed is evidence of considerable weight on the issue

of the time required in the usual case…) (citing).

B.      Counsel’s Rates Are Reasonable

     Plaintiffs’ counsel hourly rates and years of experience are set forth above.

The submitted rates for these attorneys are well justified based on their skill,

experience in the fields of wage and hour law and complex litigation, and


                                        11
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 12 of 21




excellent reputations in the community. Paul Decl. ¶¶ 1-8; Potashnick Decl.

¶¶ 1-7. The skills, qualifications, and experience of all timekeepers are

further detailed in the attached declarations. Id.

   In determining the reasonableness of the hourly rates, a court must set

rates according to what the record demonstrates the market commands for

analogous litigation. Blum v. Stenson, 465 U.S. 886, 895 (1984) (Reasonable

fees under fee shifting statutes are to be “calculated according to the

prevailing market rates in the relevant community. . . .”).

   There is clearly a nation-wide market for legal representation in

minimum wage claims based on under-reimbursed vehicle costs. The

attached declarations show that, over the past decade, Plaintiffs’ counsel

have litigated or arbitrated the vast majority of such claims across the nation.

They have litigated or arbitrated these claims within the territory of every

federal circuit, except for the First Circuit. Potashnick Decl., ¶¶ 4, 5 & 7.

   In these cases, courts around the nation have repeatedly recognized that

Plaintiffs’ counsel are entitled to the fee rates they now seek. See, e.g., Burton

v. DRAS Partners, LLC, Case No. 19-cv-02949-SJC (N.D. Ill. Nov. 12, 2019)


                                       12
       Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 13 of 21




(ECF No. 35) (recently awarding $500.00 per hour for Mark Potashnick);

Heuberger v. Smith, 2019 U.S. Dist. LEXIS 118174, *13-14 (N.D. Ind. Jan. 4,

2019) (approving $600.00 for Richard Paul and $450.00 per hour for Mark

Potashnick); Hoffman v. Poulsen Pizza, LLC, 2017 U.S. Dist. LEXIS 459, *21-22

(D. Kan. Jan. 3, 2017) (approving $450.00 per hour for Mark Potashnick);

Hackett v. ADF Rest. Invs., 259 F.Supp.3d 360, 367-69 & n.2 (D. Md. Dec. 19,

2016) (same); Ashton v. PJ Louisiana, LLC, AAA Case No. AAA Case No. 1-17-

0006-8180 (Pilie July 3, 2019) (same).

   In fact, minimum wage lawsuits based on under-reimbursed expenses

were extremely rare before Plaintiffs’ counsel’s efforts on behalf of food

delivery drivers. Early cases prosecuted by Plaintiffs’ counsel provided

significant and novel challenges including cognizability and proof issues,

but those cases ultimately yielded favorable decisions on pleading,

certification, and methods of proof. See, e.g., Wass v. NPC Int’l, Inc., 688 F.

Supp. 2d 1282, 1286 (D. Kan. 2010) (“Neither party has been able to cite to a

case   that   directly   addresses       the   application   of   the   ‘reasonable

approximation’ standard to reimbursement of expenses for purposes of a


                                          13
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 14 of 21




minimum wage claim” and “[t]he present case does not involve a

straightforward claim under the FLSA for unpaid amounts”)). See, e.g., Wass

v. NPC Int’l, Inc., 688 F.Supp.2d 1282, 1286 (D. Kan. 2010) (“Neither party has

been able to cite to a case that directly addresses the application of the

‘reasonable approximation’ standard to reimbursement of expenses for

purposes of a minimum wage claim.”; “The present case does not involve a

straightforward claim under the FLSA for unpaid amounts; rather, … [t]his

case… demands a greater degree of specificity in pleading” than other FLSA

cases.)).

   Under the defendants’ threats of seeking sanctions in both the NPC case

and Smith v. Pizza Hut, Inc., Case No. 09-CV-01632 WDM-BNB (D. Colo.) if

their theory proved incorrect, Plaintiffs’ Counsel persisted because they

believed in the merits of their case, and the Court ultimately endorsed their

argument that a plaintiff need not prove his or her actual expenses, but can

reasonably approximate those expenses. See id. These earlier rulings strongly

supported conditional certification of this FLSA claim; influenced the Court




                                      14
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 15 of 21




to deny Defendants’ summary judgment motion, decertification effort and

Daubert motion; and ultimately facilitated this settlement.

   Plaintiffs’ counsel’s earlier victories have paved the way for this recovery

and other favorable outcomes for low-paid food delivery workers around

the nation, include but not limited to:

    a.   Decisions recognizing a cause of action / sufficient pleading:

         i.     Wass v. NPC Int’l., Inc., 688 F.Supp.2d 1282, 1285-86
                (D. Kan. 2010)
         ii.    Perrin v. Papa John’s Int’l., Inc., 818 F.Supp.2d 1146,
                1149-53 (E.D. Mo. Mar. 8. 2011)
         iii.   Darrow v. WKRP Mgmt., LLC, 2011 U.S. Dist. LEXIS
                59388, *9-17 (D. Colo. Jun. 3, 2011)
         iv.    Smith v. Pizza Hut, Inc., 2011 U.S. Dist. LEXIS 76793,
                *11-12 & n.4 (D. Colo. July 14, 2011)
         v.     Cornish v. Deli Mgmt., Inc., 2016 U.S. Dist. LEXIS
                141209, *1-15 (D. Md. Oct. 12, 2016).

    b.   Decisions recognizing that vehicle costing claims may be proven by
         estimated vehicle costs, including:

         i.     Wass v. NPC Int’l., Inc., 688 F.Supp.2d 1282, 1284-87
                (D. Kan. Mar. 2, 2010)
         ii.    Perrin v. Papa John’s Int’l, Inc., 818 F.Supp.2d 1146,
                1146-53 (E.D. Mo. Mar. 8, 2011)
         iii.   Darrow v. WKRP Mgmt., 2011 U.S. Dist. LEXIS 59388,
                *9-15 (D. Colo. Jun. 3, 2011)
         iv.    Smith v. Pizza Hut, Inc., 2011 U.S. Dist. LEXIS 76793,
                *11-12 n.4 (D. Colo. Jul. 14, 2011)

                                       15
Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 16 of 21




  v.    Darrow v. WKRP Mgmt. LLC, 2012 U.S. Dist. LEXIS
        24997, *15 & n.10 (D. Colo. Feb. 28, 2012)
  vi. Perrin v. Papa John’s Int’l., Inc., 2013 U.S. Dist. LEXIS
        181749, *20-24 (E.D. Mo. Dec. 31, 2013)
  vii. Perrin v. Papa John’s Int’l., Inc., 2014 U.S. Dist. LEXIS
        133974, *5 & 12 (E.D. Mo. Sept. 24, 2014)
  viii. Drollinger v. Network Global Logistics, LLC, 2016 U.S.
        Dist. LEXIS 171013 (D. Colo. Dec. 8, 2016)
  ix.   Benton v. Deli Mgmt., 2019 U.S. Dist. LEXIS 135552
        (N.D. Ala. Aug. 8, 2019.

c. Decisions conditionally certifying collective action claims under
   the Fair Labor Standards Act (“FLSA”), including:

  i.      Bass v. PJCOMN Acq. Corp., 2010 U.S. Dist. LEXIS
          144305, *4-7 (D. Colo. Sept. 15, 2010)
  ii.     Wass v. NPC Int’l., Inc., 2011 U.S. Dist. LEXIS 32761,
          *10-24 (D. Kan. Mar. 28, 2011)
  iii.    Perrin v. Papa John’s Int’l, Inc., 2011 U.S. Dist. LEXIS
          104059, *11-18 (E.D. Mo. Sept. 14, 2011)
  iv.     Smith v. Pizza Hut, Inc., 2012 U.S. Dist. LEXIS 56987,
          *14-18 (D. Colo. Apr. 21, 2012)
  v.      Darrow v. WKRP Mgmt., Inc., 2012 U.S. Dist. LEXIS
          24997, *7-17 (D. Colo. Feb. 28, 2012)
  vi.     Sullivan v. PJ United, Inc., AAA Case No. 30 20 1300
          0597, at 3-10 (Clarke Sept. 23, 2015)
  vii.    Linkovich v. Capital Pizza Huts, Inc., AAA Case No. 01-
          14-0001-6513, at 5-8 (Holstein Sept. 16, 2015)
  viii.   Tegtmeier v. PJ Iowa LC, 2016 U.S. Dist. LEXIS 130190,
          *3-21 (S.D. Iowa Sept. 21, 2016)
  ix.     Drollinger v. Network Global Logistics, Inc., No. 16-304,
          ECF No. 76 (D. Colo. Jan. 18, 2017)
  x.      Redus v. CSPH, Inc., 2017 U.S. Dist. LEXIS 74906, *1-10
          (N.D. Tex. May 17, 2017)

                                   16
Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 17 of 21




   xi. Benton v. Deli Mgmt., Inc., 2017 U.S. Dist. LEXIS
        211358, *1-29 (N.D. Ga. Dec. 18, 2017)
   xii. Durling v. Papa John’s Int’l., Inc., Case No. 7:16-cv-
        03592-CS-JCM (S.D.N.Y. Aug. 3, 2018) (ECF # 387).
d. Decision denying decertification.

   Benton v. Deli Mgmt., Inc., 2019 U.S. Dist. LEXIS 135522
   (N.D. Ga. Aug. 8, 2019)

e. Decisions granting class action certification:

   i.   Bass v. PJ COMN Acq. Corp., 2011 U.S. Dist. LEXIS
        58352, *1-12 (D. Colo. Jun. 1, 2011)
   ii. Perrin v. Papa John’s Int’l., Inc., 2013 U.S. Dist. LEXIS
        181749, *16-26 (E.D. Mo. Dec. 31, 2013)
   iii. McFarlin v. The Work Enterprises, Inc., 2017 U.S. Dist.
        LEXIS 164968, *1-13 (E.D. Mich. Oct. 5, 2017).

f. Decisions recognizing use of expert vehicle costing methodology
   and/or rejecting Daubert challenges:

   i.     Perrin v. Papa John’s Int’l., Inc., 2013 U.S. Dist. LEXIS
          181749, *8-15 (E.D. Mo. Dec. 31, 2013).
   ii.    Drollinger v. Network Global Logistics, LLC, 2016 U.S.
          Dist. LEXIS 171013 (D. Colo. Dec. 8, 2016).
   iii.   Benton v. Deli Mgmt., Inc., 2019 U.S. Dist. LEXIS
          135522 (N.D. Ga. Aug. 8, 2019)

g. Decisions denying summary             judgment     for   food      delivery
   companies, including:

   i. Perrin v. Papa John’s Int’l., Inc., 114 F.Supp.3d 707 (E.D. Mo. Jul.
      8, 2016).


                                  17
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 18 of 21




         ii. Bass v. PJCOMN Acq. Corp., 2010 U.S. Dist. LEXIS 96335 (D.
              Colo. Sept. 15, 2010)
         iii. Benton v. Deli Mgmt., Inc., 2019 U.S. Dist. LEXIS 135522
              (N.D. Ga. Aug. 8, 2019)

      h. Decision finding that employers must track and reimburse food
         delivery drivers’ actual vehicle costs or reimburse them at the IRS
         rate:

         Hatmaker v. PJ Ohio, LLC, 2019 U.S. Dist. LEXIS 191790, *1-22 (S.D.
         Ohio Nov. 5, 2019).

Potashnick Decl., ¶ 7.

   Approximately three years ago, the District of Maryland recognized:

      In some of these cases, [Claimants’ Counsel] have represented
      pizza delivery drivers situated precisely as Claimants have been
      in the present case. In addition, the quality of the pleadings,
      motions, and briefs in the case fully evidences Class Counsels'
      skill, competence, and knowledge of the applicable law.

      …the fees are reasonable based on Class Counsels’ skill.
      [Claimants’ Counsel] are experienced and innovative wage and
      hour lawyers, which appears to be a niche practice. They have
      developed an expertise in challenging the sufficiency of
      compensation for pizza delivery drivers under the FLSA.

Hackett, 259 F. Supp. 3d at 368; see also, e.g., Jimenez v. Pizzerias, LLC, 2017 U.S.

Dist. LEXIS 129820, *13-14 (S.D. Fla. Aug. 14) (“…Plaintiffs’ Counsel in this

matter are experienced and innovative wage and hour lawyers who have


                                         18
        Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 19 of 21




developed expertise in challenging the sufficiency of compensation for pizza

delivery drivers under the FLSA.”).

     Additionally, Plaintiffs’ counsel possess extensive experience in all types

of wage and hour litigation. Paul Decl., ¶¶ 1-8; Potashnick Decl., ¶¶ 1-7.

     For all of these reasons, the hourly rates and total fees sought are

reasonable.

C.     The Costs Incurred Should Be Awarded as Reasonable

     Like fees, an award of reasonable litigation costs is mandatory in FLSA

claims. 29 U.S.C. 216(b). This may include “reasonable out of pocket

expenses” that go “beyond those normally allowed under Fed. R. Civ. P.

54(d) and 28 U.S.C. § 1920.” Eason v. Bridgewater & Assocs., 108 F.Supp.3d

1358, 1365 (N.D Ga. Jun. 9, 2015) (recognizing that “reasonable out-of-pocket

costs” are awardable in FLSA suits); Lee v. Krystal Co., 918 F.Supp.2d 1261,

1275 (S.D. Ala. Jan. 15, 2013) (same, citing cases); see also, e.g., Grove v. Wells

Fargo Fin. California, Inc., 606 F.3d 577, 580 (9th Cir. 2010) (“[W]e repeatedly

have allowed prevailing plaintiffs to recover non-taxable costs where

statutes authorize attorney’s fees awards to prevailing parties.”).


                                        19
      Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 20 of 21




   Plaintiffs’ counsel request reimbursement for $68,736.18 in out-of-pocket

costs listed above. See Paul Decl. ¶¶ 20-21; Potashnick Decl. ¶¶ 20-21. These

expenses were reasonably and necessarily incurred in the prosecution of the

case, are the types of expenses customarily included in a bill for professional

services and not absorbed as part of firm overhead. Id.


                           IV.    CONCLUSION

   Based on the foregoing, Plaintiffs respectfully request that the Court

award the reasonable attorney’s fees, costs and expenses as requested in this

motion.


                        Font and Point Certification

      The undersigned counsel hereby certify under LR 7.1.D that the above

brief was prepared with Palantino Linotype 14-point font.




                                      20
     Case 1:17-cv-00296-TCB Document 138 Filed 12/23/19 Page 21 of 21




Dated: December 23, 2019             Respectfully submitted,

PAUL LLP                             WEINHAUS & POTASHNICK
/s/ Sean R. Cooper                   Mark A. Potashnick
Richard M. Paul III                  (Admitted pro hac vice)
(Admitted pro hac vice)              11500 Olive Boulevard, Suite 133
Sean R. Cooper                       St. Louis, Missouri 63141
(Admitted pro hac vice)              Telephone: (314) 997-9150
601 Walnut Street, Suite 300         Facsimile: (314) 997-9170
Kansas City, Missouri 64106          markp@wp-attorneys.com
Telephone:         (816) 984-8100
Facsimile: (816) 984-8101            THE WEINER LAW FIRM
Rick@PaulLLP.com                     Andrew Weiner (GA Bar #808278)
Sean@PaulLLP.com                     3525 Piedmont Road
                                     7 Piedmont Center, 3rd Floor
                                     Atlanta, Georgia 30305
                                     Telephone: (404) 254-0842
                                     Facsimile: (866) 800-1482

                     ATTORNEYS FOR PLAINTIFF



                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies on December 23, 2019, I
electronically filed the foregoing with the Clerk of the Court using the
CM/ECF system, which sent notification of such filing to all counsel of
record.

                                         /s/ Sean R. Cooper




                                    21
